DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 and 14 are objected to because of the following informalities:  
Regarding claim 8, the recitation of “capable of” in line 2 is suggested to rephrase since such recitation is not a positive limitation.  
Regarding claim 14, the recitation of “the first marking tool” in line 4 is suggested to change to - - a first marking tool - -.  The recitation of “the second marking” in line 4 is suggested to change to - - a second marking tool - -. 
Appropriate corrections are required.
Allowable Subject Matter
Claims 1-7, 9-13 and 15-20 are allowed.
Claims 8 and 14 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fail to teach or fairly suggest a system for validating, using a procedure checklist, that a procedure is followed by an operator, comprising: the procedure checklist printed over a markable support, comprising: a first element printed thereon comprising a first graphical assemblage; a second element printed thereon comprising a second graphical assemblage that is different from the first graphical assemblage; and especially, a first marking tool adapted to generate markings on the support matching the first graphical assemblage, wherein the first marking tool is provided at a first location associated with the first element of the procedure checklist; and a second marking tool adapted to generate markings on the support matching the second graphical assemblage, wherein the second marking tool is provided at a second location associated with the second element of the procedure checklist, wherein the operator following each of the elements of the procedure uses the marking tools at the locations to generate markings on the support, and wherein following of the procedure is validated by comparing the markings generated on the support with the first graphical assemblage and the second graphical assemblage as recited in claim 1.  Similar limitations as recited in claims 11, 17 and further limitations of the dependent claims 2-10, 12-16 and 18-220.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Lin et al. (US 2020/0142556); Jones et al. (US 2018/0225616); Coon (US 2011/0297075); Harshaw et al. (US 5,267,147); Jefferson (US 4,520,749) and Ryder et al. (US 3,962,808) are cited because they are related to checklist procedure.
This application is in condition for allowance except for the following formal matters: 
Claim objections as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887